No. 83-297
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         1984



IN RE THE MARRIAGE OF
JOHN C. HOYT,

                            Petitioner and Respondent,
    and
HELEN J. HOYT,

                            Respondent and Appellant.




APPEAL FROM:     District Court of the Ninth Judicial District,
                 In and for the County of Glacier,
                 The Honorable R. D. McPhillips, Judge presiding.

COUNSEL OF RECORD:
         For Appellant:

                  Howard F. Strause, Great Falls, Montana

         For Respondent :
                  Frisbee, Moore    &   Stufft, Cut Bank, Montana



                                   Submitted on Briefs:     November 3, 1983
                                                 Decided:    3#4 3 6   m!

Filed:




                                   Clerk
Mr. Justice L.C.      Gulbrandson delivered the Opinion of the
Court.

        This   case   comes   on    appeal     from   an   order      of   the
District Court, Ninth Judicial District, Glacier County,
denying appellant's motion for change of venue.                  We affirm
the decision of the District Court.
        John C. Hoyt and Helen J. Hoyt were married in Great
Falls, Montana, Cascade County,              in September, 1970.           On
August 5, 1982, a petition for dissolution was filed by the
husband in the Ninth Judicial District, Glacier County.                    The
Clerk of Court issued a summons, although the wife later
denied ever receiving the summons or petition.                   On October
22, 1982, the husband's attorney filed a "Response" to the

petition for dissolution purportedly signed by the wife.                    In
that "Response," the wife allegedly waived her                     right to
legal counsel, her right to the services of appraisers and
accountants    and    asked   the    District    Court     to    grant     the
petition for dissolution filed by her husband.                   The cause
was heard on February 3, 1983.           The husband appeared and was
represented     by    counsel      but   the   wife    did      not   appear
personally nor through counsel.          After hearing the husband's
testimony the District Court entered its findings of facts,
conclusions of law and decree of dissolution on that same
date.   On March 9 , 1983, a notice of entry of judgment and a
copy of the judgment were mailed to the wife.
        On April 4, 1983, the wife filed a motion for change
of venue requesting that the matter be moved from Glacier
County to Cascade County.            In support of her motion for
change of venue, the wife filed an affidavit alleging the
petition for dissolution was never served upon her and the
" R e s p o n s e " was f i l e d w i t h o u t h e r knowledge o r c o n s e n t .               In
a d d i t i o n , s h e a l l e g e d i n h e r a f f i d a v i t t h a t s h e was unaware
of     the        contents      of    the     "Response1'           when      she     signed     the

document and t h a t h e r m o t i o n               f o r change of              v e n u e was h e r
f i r s t appearance i n t h e matter.

          On A p r i l 2 0 ,        1983, a t t h e h e a r i n g on t h e motion f o r

c h a n g e o f v e n u e , t h e w i f e t e s t i f i e d t h a t h e r h u s b a n d had h e r
s i g n t h e "Response" w i t h o u t l e t t i n g h e r                 read     its contents

and     that       s h e was      intoxicated        at     the      time      she    signed     the
document.             In   addition,        the wife          testified           that    she    had

lived        in     Cascade       County     a   period        of        approximately        fifty
years,       i n c l u d i n g t h e t w e l v e y e a r s s h e and t h e h e r husband

were     married.              At     the    conclusion             of     the     hearing,      the
D i s t r i c t C o u r t d e n i e d t h e m o t i o n f o r c h a n g e o f v e n u e and t h e

wife t h e r e a f t e r appealed.

          Initially,           we    note    that     the     a p p e l l a n t never      made    a
motion i n D i s t r i c t Court t o withdraw her appearance.                                 Thus,
we c a n n o t c o n s i d e r t h a t i s s u e on a p p e a l .

         A     motion       for      change of       venue should n o t be g r a n t e d
o n c e judgment h a s b e e n e n t e r e d .            The g e n e r a l r u l e i s s t a t e d

i n 9 2 C.J.S.         S e c t i o n 1 6 6 , p . 880 w h i c h p r o v i d e s :

                    " A f t e r judgment by d e f a u l t a c a u s e w i l l
                    n o t b e removed f o r t r i a l .             After a
                    d e f a u l t h a s been s e t a s i d e , a d e f e n d a n t
                    may a p p l y f o r a c h a n g e o f v e n u e , a n d
                    w h i l e no judgment s h o u l d b e s e t a s i d e t o
                    allow a change of venue, i f proper
                    grounds e x i s t f o r s e t t i n g aside the
                    j u d g m e n t , i t may b e d o n e , and a c h a n g e o f
                    venue           granted     for       proper     cause."
                    (footnotes omitted.)

Thus,     r a t h e r t h a n make t h e m o t i o n f o r c h a n g e o f v e n u e ,           the
a p p e l l a n t c o u l d h a v e moved        for relief              f r o m judgment u n d e r
R u l e 6 0 ( b ) , M.R.Civ.P.         and t h e n , i f t h e m o t i o n w e r e g r a n t e d ,
attempt           t o withdraw h e r        i n i t i a l a p p e a r a n c e and      request     a
change    of venue.     Until   the judgment was   set aside,     the
District Court could not grant appellant's motion for change

of venue.      Thus,   appellant's    motion was untimely   and   the

District Court properly denied the motion.
         We affirm.

                                                                   1
                                     Justice

W e concur:



  4 & * ~       r .
                  '
Chief Justice     *